Adams, J.
l. services: ■paupeí!111' Section 1866 of the Code provides that “all claims and bills for the care and support of the poor shall be certified to be correct by the proper trustees, andpresentedto the board of supervisors.” The plaintiff’s bill was not so certified. It is insisted, therefore, that he should not be allowed to recover.
Conceding that this case is within the purview of the section above cited, we think it was competent for the board to waive the trustees’ certificate if satisfied of the truth of all that the certificate would show, and in our opinion they did waive the certificate in this case. The record not only fails to show that any objection was made to the bill on the ground that it was not properly certified, but the defense is placed expressly upon other grounds.
Affirmed.